EXHIBIT A




Case 5:21-cv-06038-DGK Document 1-1 Filed 03/26/21 Page 1 of 17
                                                                                                      Electronically Filed - Platte - February 24, 2021 - 04:11 PM
                                                                               21AE-CC00040

               IN THE CIRCUIT COURT OF PLATTE COUNTY, MISSOURI

J.G. OGLE                                             )
1307 Camille                                          )
Liberty, MO 64068                                     )
                                                      )
                       Plaintiff,                     )       Case No.
                                                      )
v.                                                    )
                                                      )       JURY TRIAL DEMANDED
HOOTERS, INC., D/B/A HOOTERS                          )
OF AMERICA, LLC., A/K/A HOOTERS OF                    )
NORTH KANSAS CITY                                     )
6411 NW Barry Rd.                                     )
Kansas City, MO 64154                                 )
                                                      )
        Serve: Brian McCabe                           )
               6411 NW Barry Rd.                      )
               Kansas City, MO 64154                  )
                                                      )
                                                      )
                       Defendant.                     )

                                            PETITION
I. Preliminary Statement

        1.      COMES NOW, Plaintiff, J. Ogle, by and through her attorneys of record, Kevin

Baldwin, Eric Vernon, Sylvia Hernandez, and Robin Koogler of Baldwin & Vernon, and brings

this cause of action against Hooters, Inc. d/b/a Hooter’s of America, Inc., hereinafter referred to

as “Defendant Company.” This action seeks declaratory, injunctive and equitable relief, actual,

compensatory and punitive damages, and costs and attorneys’ fees in accordance with R.S.M.o

§213 et. seq., and under Missouri Common Law for Defendant Company’s conduct and actions

taken against Plaintiff.

II. Jurisdiction

     2. Plaintiff is alleging claims of employment discrimination and retaliation under the

Missouri Human Rights Act (MHRA), 213.010, et seq., R.S.MO., for discrimination based upon




                                      1
         Case 5:21-cv-06038-DGK Document 1-1 Filed 03/26/21 Page 2 of 17
                                                                                                        Electronically Filed - Platte - February 24, 2021 - 04:11 PM
race and retaliation.

   3. Jurisdiction is invoked pursuant to §213.010 et seq. R.S.MO. A Right-To-Sue letter was

issued by the Missouri Commission on Human Rights (MCHR) on January 26, 2021. The Right-

To-Sue Letter, including a copy of Plaintiff’s original charges filed with the Equal Employment

Opportunity Commission and the MCHR, is attached hereto as exhibit 1 and the facts and

circumstances stated therein are hereby incorporated as if fully set forth herein.

   4. The Plaintiff, based upon reasonable belief at this time absent discovery, indicates that

the amount of compensatory and/or special damages in controversy is in excess of $25,000.00; in

addition, Plaintiff seeks declaratory, injunctive and equitable relief, as well as punitive damages,

pursuant to §213.010 et seq. R.S.MO. Costs and attorneys’ fees may be awarded pursuant to

§213.010 et seq. R.S.MO. and are requested by Plaintiff.

III. Venue

   5. This action properly lies in the Circuit Court of Platte County, Missouri, pursuant to

§213.010 et seq. R.S.MO., because the claim arose in this judicial district, and because unlawful

employment practices were committed in this judicial district.

IV. Parties

   6. Plaintiff is a resident of the United States residing at 1307 Camille, Liberty, MO 64068.

   7. Defendant Hooters, Inc. d/b/a Hooter’s of America, Inc., hereinafter referred as “Defendant

Company,” is an employer engaged in an industry affecting commerce, and, upon information and

belief, employs more than 100 regular employees. Defendant Company is a corporation,

(containing within its charter the requisite authority to sue and be sued), and does business in this

judicial district, doing business at various locations located within Platte County, Missouri, at

relevant times referred to herein, and specifically at 6411 NW Barry Rd. Kansas City, MO 64154.




                                     2
        Case 5:21-cv-06038-DGK Document 1-1 Filed 03/26/21 Page 3 of 17
                                                                                                      Electronically Filed - Platte - February 24, 2021 - 04:11 PM
Defendant Company is an employer within the meaning of §213.010, et seq., R.S.MO. Defendant

Company is subject to the MHRA’s prohibition on employment discrimination and retaliation for

its employees.

   8. Prior to filing this Petition for Damages, Plaintiff sought administrative relief through the

Equal Employment Opportunity Commission and the Missouri Commission on Human Rights to

no avail and exhausted all required administrative procedures prior to filing this Petition for

Damages.

V. Facts Common to All Counts

   9. Plaintiff, J. Ogle, is a 26-year-old, Caucasian, female, who worked for Hooters, Inc. d/b/a

Hooter’s of America, Inc. (“Defendant Company”) for over five years.

   10. On or about Monday, January 13, 2020, Plaintiff and her co-worker Meredith were making

TikTok videos.

   11. Meredith had suggested to Plaintiff that they use a certain sound along with a viral song

that other Hooter’s Girls had been using to make similar videos.

   12. Plaintiff and Meredith made the video with those specifications.

   13. The following morning, on or about Tuesday, January 14, 2020, Plaintiff woke up to a text

from her manager, Shawn Sunny, saying that there was an anonymous complaint to Human

Resources regarding our TikTok video and that it included racial slurs.

   14. Mr. Sunny told Plaintiff to try and find some of the other TikTok videos using the song

and including other Hooter’s Girls.

   15. Plaintiff found the related videos and sent them to Mr. Sunny, and he gave Plaintiff the

regional managers number to forward them to.




                                     3
        Case 5:21-cv-06038-DGK Document 1-1 Filed 03/26/21 Page 4 of 17
                                                                                                        Electronically Filed - Platte - February 24, 2021 - 04:11 PM
    16. After Plaintiff sent the videos she talked to Brian McCabe on the phone and he told Plaintiff

he did not know what was going to happen, but that Plaintiff would likely be terminated.

    17. Mr. McCabe told Plaintiff to hold tight and that he and his boss (Tony) were fighting for

her.

    18. Plaintiff mentioned that she might just quit versus being terminated and Brian instructed

her not to.

    19. For the remainder of that week, Plaintiff continued to go to work.

    20. Mr. Sunny and Mr. McCabe instructed Plaintiff that Human Resources was going to write

her up with a final written warning over the situation.

    21. The following Monday, Mr. McCabe called Plaintiff to congratulate her for being on a

billboard, he also told Plaintiff that he had bad news.

    22. The legal department was pushing for Plaintiff’s termination.

    23. Plaintiff and Mr. McCabe then made the decision that the best course of action was for

Plaintiff to resign as that was her best option for rehire.

    24. Plaintiff was instructed that if she resigned, she could be rehired within 90-days.

    25. Plaintiff waited a few weeks after resigning and then reached out to Mr. McCabe and Mr.

Sunny and inquired about rehiring.

    26. Both managers stated that they no longer knew if rehiring was an option and that they

would have to talk to corporate.

    27. It is Plaintiff’s belief that the other Hooter’s Girls who participated in the TikTok videos

are African American and received no discipline for participating.

    28. These Hooter’s Girls not only made the same or very similar videos; they also tagged

“Hooter’s Girls” in the video description.




                                      4
         Case 5:21-cv-06038-DGK Document 1-1 Filed 03/26/21 Page 5 of 17
                                                                                                         Electronically Filed - Platte - February 24, 2021 - 04:11 PM
    29. It is Plaintiff’s belief that she was discriminated against and constructively discharged on

the basis of her race.

    30. Defendant Company continued to use Plaintiff’s image in their adds well after her

constructive discharge.

    31. There are a minimum of 36 pictures of Plaintiff on Defendant Company’s website as of the

date of filing this Petition for Damages.

    32. Plaintiff has experienced, is now experiencing, and will continue to experience into the

indefinite future, garden variety emotional pain, suffering, inconvenience, mental anguish, loss of

enjoyment of life, and other non-pecuniary losses as a direct result of Defendant Company’s

conduct.

    33. Plaintiff has suffered and will continue to suffer future pecuniary losses as a direct result

of Defendant Company’s conduct.

    34. Defendant Company and its managers and other employees actively engaged in

discrimination against Plaintiff with malice or in reckless indifference to her right to be free from

such discrimination under the MHRA.

VI. Causes of Action

                                             COUNT I

                              RACIAL DISCRIMINATION
                            AGAINST DEFENDANT COMPANY

    35. Plaintiff hereby incorporates and re-alleges all previously alleged Paragraphs as if fully set

forth herein.

    36. Defendant Company’s actions, as noted above, constituted a pattern and practice of racial

discrimination against Plaintiff in violation of the MHRA.




                                     5
        Case 5:21-cv-06038-DGK Document 1-1 Filed 03/26/21 Page 6 of 17
                                                                                                        Electronically Filed - Platte - February 24, 2021 - 04:11 PM
   37. Defendant Company’s actions, as noted above, were discriminatory, continuous, arbitrary,

and capricious and constituted a disparity in treatment toward Plaintiff as compared to similarly

situated individuals who were not Caucasian and, as such, Defendant Company’s actions were

unlawful employment practices in violation of the MHRA.

   38. Defendant Company considered Plaintiff’s race as a motivating factor in the decision to

treat her disparately, by subjecting her to unfair treatment, being subjected to unwarranted

discipline, and ultimately terminating her. Furthermore, Defendant Company failed to provide a

workplace free of racially charged comments directed towards Plaintiff.

   39. At the time these actions were taken by Defendant Company, Defendant Company’s

actions were outrageous because of their evil motive or reckless indifference to the rights of the

Plaintiff and others to be free from such discrimination.

   40. Defendant Company’s actions were unlawful employment practices in violation of the

MHRA.

   41. Plaintiff has been damaged by Defendant Company’s unlawful employment actions.

                                            COUNT II

                                    RETALIATION
                            AGAINST DEFENDANT COMPANY

   42. Plaintiff hereby incorporates and re-alleges all previously alleged Paragraphs as if fully set

forth herein.

   43. Plaintiff hereby alleges claims of retaliation against Defendant Company.

   44. Defendant Company’s actions, as noted above, constituted retaliation against Plaintiff in

violation of the MHRA.

   45. Plaintiff’s actions of complaining of what she believed to be acts in violation of the

Missouri Human Rights Act as set forth herein was a motivating factor in the Defendant



                                     6
        Case 5:21-cv-06038-DGK Document 1-1 Filed 03/26/21 Page 7 of 17
                                                                                                       Electronically Filed - Platte - February 24, 2021 - 04:11 PM
Company’s decision to retaliate against him by treating him differently, subjecting him to a hostile

work environment, subjecting him to a heightened level of scrutiny, setting him up to fail, and/or

terminating him from her employment with Defendant Company.

   46. At the time these actions were taken, Defendant Company knew that their actions were

unlawful, and Defendant Company’s actions were undertaken maliciously and/or in reckless

disregard for Plaintiff’s right to be free from discrimination.

   47. Defendant Company’s actions were outrageous because of their evil motive or reckless

indifference to the rights of the Plaintiff when they engaged in acts of retaliation against the

Plaintiff that culminated in her termination.

   48. Plaintiff has been damaged by Defendant Company’s unlawful employment actions in

violation of the MHRA.

VII. Prayer for Relief

   49. Wherefore, Plaintiff prays that this Court:

                 a. declare the conduct engaged in by Defendant Company to be in violation of

                     Plaintiff’s rights;

                 b. enjoin Defendant Hooters, Inc. d/b/a Hooter’s of America, Inc., and its

                     managers/supervisors from engaging in such conduct;

                 c. restore Plaintiff to her rightful position with Hooters, Inc. d/b/a Hooter’s of

                     America, Inc. or, in lieu of reinstatement, order front salary and benefits for

                     the period remaining until normal retirement;

                 d. award Plaintiff equitable relief of back salary and fringe benefits up to the

                     date of reinstatement and prejudgment interest for that entire period or front

                     salary and benefits accrual;




                                     7
        Case 5:21-cv-06038-DGK Document 1-1 Filed 03/26/21 Page 8 of 17
                                                                                            Electronically Filed - Platte - February 24, 2021 - 04:11 PM
                 e. award Plaintiff compensatory, punitive and liquidated damages against

                     Defendant Company;

                 f. award Plaintiff damages for emotional pain and suffering;

                 g. award Plaintiff her costs and attorneys’ fees; and

                 h. grant such other relief as it may deem just and proper.

                                DEMAND FOR A JURY TRIAL

Plaintiff demands trial by jury on all issues triable by a jury in this complaint.



                                               Respectfully submitted,

                                           By: /s/ Robin Koogler
                                              Kevin Baldwin, MO Bar No. #49101
                                              Eric Vernon, MO Bar No. #47007
                                              Sylvia Hernandez, MO Bar No. #70670
                                              Robin Koogler, MO Bar No. #71979
                                              BALDWIN & VERNON
                                              108 S Pleasant St.
                                              Independence, MO 64050
                                              Tel: (816) 842-1102
                                              Fax (816) 842-1104
                                              Kevin@bvalaw.net
                                              Eric@bvalaw.net
                                              Sylvia@bvalaw.net
                                              Robin@bvalaw.net

                                               ATTORNEY FOR PLAINTIFF




                                     8
        Case 5:21-cv-06038-DGK Document 1-1 Filed 03/26/21 Page 9 of 17
                                                                                                    Electronically Filed - Platte - February 24, 2021 - 04:11 PM
                                                                            21AE-CC00040

              IN THE CIRCUIT COURT OF PLATTE COUNTY, MISSOURI

J.G. OGLE                                           )
1307 Camille                                        )
Liberty, MO 64068                                   )
                                                    )
                      Plaintiff,                    )      Case No.
                                                    )
v.                                                  )
                                                    )       JURY TRIAL DEMANDED
HOOTERS, INC., D/B/A HOOTERS                        )
OF AMERICA, LLC., A/K/A HOOTERS OF                  )
NORTH KANSAS CITY                                   )
6411 NW Barry Rd.                                   )
Kansas City, MO 64154                               )
                                                    )
       Serve: Brian McCabe                          )
              6411 NW Barry Rd.                     )
              Kansas City, MO 64154                 )
                                                    )
                                                    )
                      Defendant.                    )

                        REQUEST FOR SPECIAL PROCESS SERVER

       COMES NOW the Plaintiff J.G. Ogle through counsel pursuant to Missouri Rule of Civil

Procedure No. 54.13, and requests appointment of Randy Adkins, who is not a party to this action,

to serve Petition and Summons on all Defendants, for ease of service.



                                            Respectfully submitted,

                                         By: /s/ Robin Koogler
                                            Kevin Baldwin, MO Bar No. #49101
                                            Eric Vernon, MO Bar No. #47007
                                            Sylvia Hernandez, MO Bar No. #70670
                                            Robin Koogler, MO Bar No. #71979
                                            BALDWIN & VERNON
                                            108 S Pleasant St.
                                            Independence, MO 64050
                                            Tel: (816) 842-1102
                                            Fax (816) 842-1104
                                            Kevin@bvalaw.net


                                    1
       Case 5:21-cv-06038-DGK Document 1-1 Filed 03/26/21 Page 10 of 17
                                                                   Electronically Filed - Platte - February 24, 2021 - 04:11 PM
                             Eric@bvalaw.net
                             Sylvia@bvalaw.net
                             Robin@bvalaw.net

                             ATTORNEY FOR PLAINTIFF




                             2
Case 5:21-cv-06038-DGK Document 1-1 Filed 03/26/21 Page 11 of 17
                                                                                                Electronically Filed - Platte - February 24, 2021 - 04:11 PM
                                                                           21AE-CC00040

              IN THE CIRCUIT COURT OF PLATTE COUNTY, MISSOURI

J.G. OGLE                                          )
1307 Camille                                       )
Liberty, MO 64068                                  )
                                                   )
                      Plaintiff,                   )       Case No.
                                                   )
v.                                                 )
                                                   )       JURY TRIAL DEMANDED
HOOTERS, INC., D/B/A HOOTERS                       )
OF AMERICA, LLC., A/K/A HOOTERS OF                 )
NORTH KANSAS CITY                                  )
6411 NW Barry Rd.                                  )
Kansas City, MO 64154                              )
                                                   )
       Serve: Brian McCabe                         )
              6411 NW Barry Rd.                    )
              Kansas City, MO 64154                )
                                                   )
                                                   )
                      Defendant.                   )

                  ORDER APPOINTING SPECIAL PROCESS SERVER

       On the _________ day of _________, 2021, the Court having considered

Plaintiff’s Request for Appointment of Special Process Server, and for good cause

shown, said motion is sustained. It is ordered that Randy Adkins is appointed Special Process

Server herein for the purposes of serving the Petition and Summons on Defendants.


_________                                          ______________________
Date                                               Judge of the Court




                                    1
       Case 5:21-cv-06038-DGK Document 1-1 Filed 03/26/21 Page 12 of 17
                                                                                                                                  Electronically Filed - Platte - February 24, 2021 - 04:11 PM
                                                                                             21AE-CC00040
                                                                                                                    FILED
                                                                                                                  2/25/2021
                                                                                                                 08:18 AM
                      IN THE CIRCUIT COURT OF PLATTE COUNTY, MISSOURI                                       KIMBERLY K. JOHNSON
                                                                                                              CIRCUIT CLERK
                                                                                                            PLATTE COUNTY, MO
J.G. OGLE                                            )
1307 Camille                                         )
Liberty, MO 64068                                    )
                                                     )
                                Plaintiff,           )           Case No.
                                                     )
v.                                                   )
                                                     )            JURY TRIAL DEMANDED
HOOTERS, INC., D/B/A HOOTERS                         )
OF AMERICA, LLC., A/K/A HOOTERS OF                   )
NORTH KANSAS CITY                                    )
6411 NW Barry Rd.                                    )
Kansas City, MO 64154                                )
                                                     )
           Serve: Brian McCabe                       )
                  6411 NW Barry Rd.                  )
                  Kansas City, MO 64154              )
                                                     )
                                                     )
                                Defendant.           )

                              ORDER APPOINTING SPECIAL PROCESS SERVER

           On the _________
                   25th     day of February
                                   _________, 2021, the Court having considered

Plaintiff’s Request for Appointment of Special Process Server, and for good cause

shown, said motion is sustained. It is ordered that Randy Adkins is appointed Special Process

Server herein for the purposes of serving the Petition and Summons on Defendants.


_________
Thursday, February 25, 2021                          ______________________
                                                   /s/ Kimberly K. Johnson C.C. by Lindsey D. Burris D.C.

Date                                                 Judge of the Court




                                         1
            Case 5:21-cv-06038-DGK Document 1-1 Filed 03/26/21 Page 13 of 17
              IN THE CIRCUIT COURT OF PLATTE COUNTY, MISSOURI

                                    NOTICE
                             SETTING ON CALENDAR

STATE OF MISSOURI             )
                              ) ss
COUNTY OF PLATTE              )

CASE NO:        21AE-CC00040
NATURE OF SUIT: CC Employmnt Discrmntn 213.111

J G OGLE
Plaintiff/Petitioner

        v.

HOOTERS, INC., D/B/A HOOTERS OF AMERICA, LLC, A/K/ HOOTERS
Defendant/Respondent

TO:
J G OGLE                HOOTERS, INC.,        ROBIN ANNE
1307 CAMILLE           D/B/A HOOTERS OF       KOOGLER
LIBERTY, MO 64068      AMERICA, LLC, A/K/     108 S PLEASANT
                       HOOTERS                INDEPENDENCE, MO
                       SERVE BRIAN            64055
                       MCCABE 6411 NW
                       BARRY ROAD
                       KANSAS CITY, MO
                       64154

       You are hereby notified that the referenced case has been set on the calendar as
follows:

                Division:     DIVISION 1 COURT ROOM
                Date:         04-JUN-2021
                Time:         09:00 AM
                Setting:      90 DAY DOCKET CALL


Date: 25-FEB-2021

                                                            Kimberly K. Johnson
                                                            Circuit Clerk, Platte County




V:\LOCTEMPS\TRST.doc
    Case 5:21-cv-06038-DGK Document 1-1 Filed 03/26/21 Page 14 of 17
             IN THE 6TH JUDICIAL CIRCUIT, PLATTE COUNTY, MISSOURI

Judge or Division:                                              Case Number: 21AE-CC00040
THOMAS C FINCHAM
Plaintiff/Petitioner:                                           Plaintiff’s/Petitioner’s Attorney/Address
J G OGLE                                                        ROBIN ANNE KOOGLER
                                                                108 S PLEASANT
                                                          vs.   INDEPENDENCE, MO 64055
Defendant/Respondent:                                           Court Address:
HOOTERS, INC., D/B/A HOOTERS OF                                 415 3RD STREET
AMERICA, LLC, A/K/ HOOTERS                                      SUITE 5
Nature of Suit:                                                 PLATTE CITY, MO 64079
CC Employmnt Discrmntn 213.111                                                                                              (Date File Stamp)

                                                      Summons in Civil Case
  The State of Missouri to: HOOTERS, INC., D/B/A HOOTERS OF AMERICA, LLC, A/K/ HOOTERS
                            Alias:
 SERVE BRIAN MCCABE
 6411 NW BARRY ROAD
 KANSAS CITY, MO 64154
      COURT SEAL OF                You are summoned to appear before this court and to file your pleading to the petition, a
                                   copy of which is attached, and to serve a copy of your pleading upon the attorney for
                                   plaintiff/petitioner at the above address all within 30 days after receiving this summons,
                                   exclusive of the day of service. If you fail to file your pleading, judgment by default may
                                   be taken against you for the relief demanded in the petition.
                                       Thursday, February 25, 2021
                                     _______________________________               ______________________________________________________
                                                                                     /s/ Kimberly K. Johnson C.C. by Lindsey D. Burris D.C.
      PLATTE COUNTY
                                                    Date                                                       Clerk
                                   Further Information:
                                                           Sheriff’s or Server’s Return
     Note to serving officer: Summons should be returned to the court within 30 days after the date of issue.
     I certify that I have served the above summons by: (check one)
         delivering a copy of the summons and a copy of the petition to the defendant/respondent.
         leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the defendant/respondent with
           _________________________________________________, a person of the defendant’s/respondent’s family over the age of
           15 years who permanently resides with the defendant/respondent.
         (for service on a corporation) delivering a copy of the summons and a copy of the complaint to:
         _____________________________________________ (name) ____________________________________________ (title).
         other: ______________________________________________________________________________________________.

     Served at _______________________________________________________________________________________ (address)
     in _____________________________ (County/City of St. Louis), MO, on _____________________ (date) at ___________ (time).

     _______________________________________________                             _________________________________________________
                    Printed Name of Sheriff or Server                                              Signature of Sheriff or Server
                                Must be sworn before a notary public if not served by an authorized officer:
                                 Subscribed and sworn to before me on _______________________________ (date).
           (Seal)
                                 My commission expires: __________________                 ________________________________________
                                                                       Date                                     Notary Public
  Sheriff’s Fees, if applicable
  Summons                       $
  Non Est                       $
  Sheriff’s Deputy Salary
  Supplemental Surcharge        $   10.00
  Mileage                       $                  (______ miles @ $.______ per mile)
  Total                         $
  A copy of the summons and a copy of the petition must be served on each defendant/respondent. For methods of service on all
  classes of suits, see Supreme Court Rule 54.



OSCA (06-18) SM30 (SMCC) For Court Use Only: Document Id # 21-SMCC-87
                                                          1 of 1           Civil Procedure Form No. 1; Rules 54.01 – 54.05,
                      Case 5:21-cv-06038-DGK Document 1-1 Filed  03/26/21       Page 15 of 17
                                                                   54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
                                                                                                                                                                                       Electronically Filed - Platte - March 03, 2021 - 03:40 PM
                                                                                                                                                                                                   m


                                                                                                                                                                                                    o

                                                                                                                                                                                                   o

                     IN THE 6TH JUDICIAL CIRCUIT, PLATTE COUNTY, MISSOURI                                                                                                                          %

                                                                                                                                                                                                   zi;
 Judge or Division:                                                                Case Number: 21AE-CC00040                                                                                       cT
                                                                                                                                                                                                   CL:
 THOMAS C FiNCHAM
                                                                                   Plaintiff's/Petitioner's Attorney/Address
                                                                                                                                                                                                   S
 Plaintiff/Petitioner:                                                                                                                                                                             CD

 J G OGLE                                                                          ROBIN ANNE KOOGLER                                                                                              CD
                                                                                   108 S PLEASANT
                                                                             vs.   INDEPENDENCE, MO 64055
                                                                                                                                                                                                   si
 Defendant/Respondent:                                                             Court Address:                                                                                                  oj
                                                                                   41 5 3RD STREET
                                                                                                                                                                                                   Ej
  HOOTERS, INC., D/B/A HOOTERS OF                                                                                                                                                                  Ri
                                                                                                                                                                                                   00 i

 AMERICA, LLC, A/K/ HOOTERS                                                        SUITES
                                                                                                                                                                                                   <a\
                                                                                   PLATTE CITY, MO 64079                                                                                           Ri
 Nature of Suit:                                                                                                                                                                                   M

 CC Employmnt Discrmntn 213.1 1 1                                                                                                                               (Date File Stamp)
                                                                                                                                                                                                    o
                                                                         Summons in Civil Case                                                                                                      00


                                                                                                                                                                                                    o
   The State of Missouri to:                     HOOTERS, INC., D/B/A HOOTERS OF AMERICA, LLC, A/K/ HOOTERS
                                                                                                                                                                                                    "0
                                             Alias:
  SERVE BRIAN MCCABE
  6411 NW BARRY ROAD
  KANSAS CITY, MO 64154
              COURT SEAL OF                      You are summoned to appear before this court and to file your pleading to the petition, a
                                                 copy of which is attached, and to serve a copy of your pleading upon the attorney for
                                                 plaintiff/petitioner at the above address all within 30 days after receiving this summons,
                                                 exclusive of the day of service. If you fail to file your pleading, judgment by default may
                             £                   be taken against you for the relief demanded in the petition.

                                                     Thursday, February 25, 2021                                 /s/ KimberlyK. Johnson C.C, byLlndsev D, Burris D,C,
              PLATTE COUNTY
                                                                         Date                                                             Clerk

                                                 Further information:
                                                      Sheriff's or Server's Return
         Note to serving officer: Summons should be returned to the court within 30 days after the date of issue.
         I certify that l have served the above summons by: (check one)
         n delivering a copy of the summons and a copy of the petition to the defendant/respondent.
         E3 leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the defendant/respondent with
                                                                           , a person of the defendant's/respondent's family over the age of
                15 years who permanently resides with the defendant/respondent.
         0 (for service on a corporation) delivering a copy of the summons and a copy of the complaint to:                                        ,    ,     ^
                           Tro HfS e                                  (name)                                                                                J./4C           (title).
           other:

         Served at 6 V// Af&f
                                                   7*
                                                                   </
                                                                        7"
                                                                               <?itfai         f //%.                                                                    (address)

         in                                                    (County/City of St. Louis), MO, on                             AO              (date) at         X'.ST^i ^ ^ (time).

                                                                                                                                                                                                                                                   I
                                                     *1 r

                          Printed Ndm'e of Sheriff or Server                                                        Sh       'e of Sheriff or Server                                                                                               I
                                                         sworn before a notary public if not served by an authorized officer:

 |              N.Sbfc^lS'Li Subs|bed and sworn to before me on r^/Q h/QO'l i                                                                         (date).                                                                                      \

 J             Co'nniis'lin NumbeM34ii24SlMy colhmission expires:                                                                            AY2Y
                                                                                                                                                                     7                                                                             !
 tfi      My Conimlsr.on Expires. Apr 24, 2021      jp                                f     Date                                         v    Notary Public

                   Fees, if applicable
       Summons                              $.           S-T-"

       Non Est                              $.
       Sheriffs Deputy Salary
       Supplemental Surcharge               $
       Mileage                              $            31. fee              ( i 3       miles @ $.   kff       per mile)
       Total                                S
       A copy of the summons and a copy of the petition must be served on each defendant/respondent. For methods of service on all
       classes of suits, see Supreme Court Rule 54.




OSCA (06-18) SM30 (SMCC) For Court Use Only: Document Id # 21-SMCC-87                                        1    of 1              Civil Procedure Form No. 1; Rules 54.01 - 54.05,
                             Case 5:21-cv-06038-DGK Document 1-1 Filed 03/26/21      Page
                                                                         54.13, and 54.20;    16 of 17 and 506.150 RSMo
                                                                                           506.120-506.140,
                               2/25/2021                                                                                                                           Private Access



                                                                                                                                        REJIS Private Access Network

                                                                                                                                                         2/25/2021 9:30 AM


                                                                   Driver History

                                                                   Past Convictions      All



                                                                   DOR Driver

                                                                   THIS RECORD IS RESTRICTED UNDER THE FEDERAL DRIVER'S PRIVACY PROTECTION ACT

                                                                   Name MCCABE, BRIAN MICHAEL
                                                                                                                    r Status

                                                                     OLN S211258021                                                                                                                                School Bus None
                                                                                                                     License VALID                       Commercial None


                                                                                                                                Sex M                                   DOB 09/11/1968                                          Age 52

                                                                                                                                 Hgt 5' 11°                             Wgt 200                                                Eyes HAZEL




                                                                    Address
                                                                                               Residence 2116 JENNIFER CT                                                       Current 2116 JENNIFER CT
                                                                                                            KEARNEY, MO 64060                                                            KEARNEY, MO 64060


                                                                    License

                                                                         License Class F - NON-COMMERCIAL                                                    Expiration 09/11/2024                    Last Updated 08/07/2018 Sequence 180152140023

                                                                   Current License VALID                                        Type of Previous Commercial Class A - COMMERCIAL CLASS

                                                                    Surrendered To                                                                  Date Surrendered                               Special Issuance

                                                                               RDPA-Special Restricted Driving Privilege                                                                                   Effective                Expires


                                                                    Endorsements and Restrictions

                                                                    Code                 Endorsement                                     Code             Restriction

                                                                    M                    [motorcycle                                    A                 CORRECTIVE LENSES


                                                                    Previous Names

                                                                    Last Name                       First Name                   Middle Name                       Suffix

                                                                    MCCABE                         :BRIAN                       MICHAEL


                                                                    Out of State AKA Information




Case 5:21-cv-06038-DGK Document 1-1 Filed 03/26/21 Page 17 of 17
                                                                    State       Driver License Number                  Last Name            First Name         Middle Name           Gen     DOB

                                                                   |IL         : M21007368259                          MC CABE              BRIAN             •MICHAEL

                                                                   [or         9641339
                                                                   \
                                                                    IN         4660180905


                                                                    End of Record


                                           https://pa2.rejis.org/web/frmResponsesDriverHistory.aspx                                                                                                                                                         1/2
                                                                                                                                                                                                     Electronically Filed - Platte - March 03, 2021 - 03:40 PM
                                                                                                                                                                                                     l/Md 0fr:£0 - LZOZ '£0 l|ojb|/\| - owB\d ~ P9I! J Aneojuojpoi |
